      6:20-cr-00064-RAW Document 21 Filed in ED/OK on 10/08/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF OKLAHOMA

 UNITED STATES OF AMERICA,

                         Plaintiff,

 v.                                                    Case No. CR-20-064-RAW

 TOMMY RYAN GOUGE,

                         Defendant.


       GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION TO EXTEND
                    SCHEDULING ORDER DEADLINES

       COMES NOW, the United States of America by and through Brian J. Kuester, United

States Attorney and Benjamin P. Gifford, Assistant United States Attorney, and respectfully

submits this Response to Defendant’s Motion to Extend Scheduling Order Deadlines. In support

of this Response, the Government respectfully states as follows:

       1. On October 7, 2020, counsel for the Government was respectfully asked by

           Defendant’s counsel whether the government would object to a request for a ninety

           (90) day continuance. Defendant’s counsel reasoned the need via e-mail, stating: “It’s

           a murder case, and he was arraigned only a couple of weeks ago. I haven’t had time to

           meet with him. I haven’t had enough time to absorb discovery, because it’s only been

           a few weeks.”

       2. As a condition to not objecting, the Government asked that Defendant waive Speedy

           Trial during the requested period of continuance given that it would exceed the 70 day

           limitation.

       3. Defendant’s counsel declined to waive speedy at that time, stating, “The government

           either objects or it does not without condition.”
     6:20-cr-00064-RAW Document 21 Filed in ED/OK on 10/08/20 Page 2 of 2




       4. The government then responded that we would have to object given there would be no

           waiver of Speedy Trial.

       5. To be clear, the government does not seek to refute the reasoning stated in Defendant’s

           Motion. For a determination as to its deficiency or sufficiency we respectfully defer to

           the authority of the Court. It is merely our concern that the Speedy Trial Act 18 U.S.C.

           § 3161(c)(1), which requires a trial to begin within 70 days of indictment or initial

           appearance (whichever occurs later), and entitles the defendant to dismissal of the

           charges if that deadline is not met, be waived.


                                         CONCLUSION

       Based on the foregoing reasons, the Government respectfully requests the Court deny

defense counsel’s Motion to Extend Scheduling Order Deadlines, unless and until the Speedy Trial

Act is waived by Defendant.


                                              Respectfully submitted,

                                              BRIAN J. KUESTER
                                              United States Attorney

                                              s/ Benjamin P. Gifford
                                              BENJAMIN P. GIFFORD, TX #24111143
                                              Assistant United States Attorney
                                              Attorney for the Plaintiff
                                              520 Denison Avenue
                                              Muskogee, OK 74401
                                              Phone: (918) 684-5100
                                              ben.gifford@usdoj.gov


                                 CERTIFICATE OF SERVICE
       I certify that on October 8, 2020, I electronically transmitted the foregoing to the Clerk of
the Court using the ECF System for filing and transmittal of a Notice of Electronic Filing to the
following ECF registrants: Robert S. Williams, Attorney for Tommy Ryan Gouge

                                                      BENJAMIN P. GIFFORD
                                                      United States Attorney’s Office
